          Case 3:18-cv-01586-JSC Document 759-1 Filed 04/15/21 Page 1 of 10




 1   Eric H. Gibbs (State Bar No. 178658)        Dena C. Sharp (State Bar No. 245869)
     Amy M. Zeman (State Bar No. 273100)         Adam E. Polk (State Bar No. 273000)
 2
     GIBBS LAW GROUP LLP                         Nina R. Gliozzo (State Bar No. 333569)
 3   505 14th Street, Suite 1110                 GIRARD SHARP LLP
     Oakland, CA 94612                           601 California Street, Suite 1400
 4   Tel: (510) 350-9700                         San Francisco, CA 94108
     Fax: (510) 350-9701                         Tel: (415) 981-4800
 5
     ehg@classlawgroup.com                       Fax: (415) 981-4846
 6   amz@classlawgroup.com                       dsharp@girardsharp.com
                                                 apolk@girardsharp.com
 7   Adam B. Wolf (State Bar No. 215914)         ngliozzo@girardsharp.com
 8   Tracey B. Cowan (State Bar No. 250053)
     PEIFFER WOLF CARR KANE &
 9   CONWAY, APLC
     4 Embarcadero Center, Suite 1400
10   San Francisco, CA 94111
11   Tel: (415) 766-3545
     Fax: (415) 402-0058
12   awolf@peifferwolf.com
     tcowan@peifferwolf.com
13
14   Counsel for Plaintiffs

15
                                   UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION

18   IN RE PACIFIC FERTILITY CENTER              Case No. 3:18-cv-01586-JSC
     LITIGATION
19
                                                 PLAINTIFFS’ PROPOSED SPECIAL
20                                               VERDICT FORM
     This Document Relates to:
21
     No. 3:18-cv-01586                           Pretrial Hearing: April 29, 2021
22   (A.B., C.D., E.F., G.H., and I.J.)          Time: 2:00 p.m.
                                                 Judge: Hon. Jacqueline Scott Corley
23
                                                 Place: Courtroom F, 15th Floor
24
                                                 Trial Date: May 20, 2021
25
26
27
28


                           PLAINTIFFS’ PROPOSED SPECIAL VERDICT FORM
                                    CASE NO. 3:18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 759-1 Filed 04/15/21 Page 2 of 10




 1                We answer the questions submitted to us as follows:
 2           I.          MANUFACTURING DEFECT1
 3                1.     Did Tank 4 contain a manufacturing defect when it left Chart’s possession?
 4
                                                              ____ Yes    ____ No
 5
 6
 7                If your answer to question 1 is yes, answer question 2. If you answered no, do not answer

 8                question 2 and go to question 3.

 9
10                2.     Was the manufacturing defect a substantial factor in causing harm to plaintiffs?
11
                                                     :        ____ Yes    ____ No
12
                                                     :        ____ Yes    ____ No
13
14                                                           : ____ Yes   ____ No

15                                                           : ____ Yes   ____ No
16
                                                         :    ____ Yes    ____ No
17
18
19                Proceed to the next question.

20
21          II.          DESIGN DEFECT2
22
                  3.     Did Tank 4 fail to perform as safely as an ordinary user of cryogenic storage tanks would
23                       have expected when used or misused in an intended or reasonably foreseeable way?

24                                                            ____ Yes    ____ No
25
26                Regardless of your answer to question 3, answer question 4.
27
28   1
         CACI VF-1200. Strict Products Liability—Manufacturing Defect—Comparative Fault at Issue
     2
         CACI VF-1201. Strict Products Liability—Design Defect
                                                      1
                                 PLAINTIFFS’ PROPOSED SPECIAL VERDICT FORM
                                          CASE NO. 3:18-CV-01586-JSC
            Case 3:18-cv-01586-JSC Document 759-1 Filed 04/15/21 Page 3 of 10




 1
            4.     Did the benefits of the tank’s design outweigh the risks of the design?
 2
 3                                                    ____ Yes    ____ No

 4
 5
            If your answer to question 3 is yes or your answer to question 4 is no, then answer question 5. If
 6
            you answered no to question 3 and yes to question 4, skip to question 6.
 7
 8
            5.     Was the tank’s design a substantial factor in causing harm to plaintiffs?
 9
                                             :        ____ Yes    ____ No
10
11                                          :         ____ Yes    ____ No

12                                                   : ____ Yes   ____ No
13
                                                     : ____ Yes   ____ No
14
                                                 :    ____ Yes    ____ No
15
16
17          Proceed to the next question.

18
19       III.      NEGLIGENT FAILURE TO RECALL OR RETROFIT3

20
21          6.     Did Chart know or should it reasonably have known that Tank 4’s controller was
                   dangerous or was likely to be dangerous when used in a reasonably foreseeable manner?
22
23                                                    ____ Yes    ____ No

24
25
            If your answer to question 6 is yes, then answer question 7. If you answered no, do not answer
26
            questions 7 - 10 and go to question 11.
27
28   3
      Based on CACI 1223. Negligence—Recall/Retrofit and modeled after VF-1205. Products Liability—Negligent
     Failure to Warn
                                                 2
                            PLAINTIFFS’ PROPOSED SPECIAL VERDICT FORM
                                     CASE NO. 3:18-CV-01586-JSC
     Case 3:18-cv-01586-JSC Document 759-1 Filed 04/15/21 Page 4 of 10




     7.     Did Chart become aware of this defect after the tank was sold?
 1
 2                                             ____ Yes    ____ No

 3   If your answer to question 7 is yes, then answer question 8. If you answered no, do not answer
 4   questions 8 - 10 and go to question 11.
 5
 6
     8.     Did Chart fail to recall or retrofit the tank’s controller?
 7
                                               ____ Yes    ____ No
 8
 9   If your answer to question 8 is yes, then answer question 9. If you answered no, do not answer

10   questions 9 - 10 and go to question 11.

11
     9.     Would a reasonable manufacturer under the same or similar circumstances have recalled
12          or retrofitted the tank’s controller?
13                                             ____ Yes    ____ No
14
     If your answer to question 9 is yes, then answer question 10. If you answered no, do not answer
15
     question 10 and go to question 11.
16
17   10.    Was Chart’s failure to recall or retrofit the tank’s controller a substantial factor in causing
            harm to plaintiffs?
18
                                      :        ____ Yes    ____ No
19
20                                    :        ____ Yes    ____ No

21                                            : ____ Yes   ____ No
22
                                              : ____ Yes   ____ No
23
                                          :    ____ Yes    ____ No
24
25
26   If you answered yes to any of questions 2, 5, or 10, then answer question 1113. If you answered
27   no or did not answer questions 2, 5, and 10, stop here, answer no further questions, and have the
28   presiding juror sign and date this form.
                                          3
                     PLAINTIFFS’ PROPOSED SPECIAL VERDICT FORM
                              CASE NO. 3:18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 759-1 Filed 04/15/21 Page 5 of 10




 1   IV.       MISUSE
 2
               11.    Was Tank 4 misused after it left Chart’s possession in a way that was so highly
 3
                      extraordinary that it was not reasonably foreseeable to Chart?
 4
                                                       ____ Yes     ____ No
 5
 6             If you answered yes to question 11, then answer question 12. If you answered no, skip question

 7             12 and go to question 13.

 8             12.    Was the miuse the sole cause of Plaintiff’s harm?
 9
                                                       ____ Yes     ____ No
10
     If you answered no to question 12, then answer question 13. If you answered yes, stop here, answer no
11
     further questions, and have the presiding juror sign and date this form.
12
         V.    COMPENSATORY DAMAGES4
13
14
               13.    What are each plaintiff’s damages?
15
                                :
16
17             Economic loss

18                    Value of damaged/lost embryos:               $ ____________________
19
                      Medical expenses after 3/4/18:               $ ____________________
20
               Noneconomic loss
21
22                                  pain, suffering, and emotional distress: $ ____________________

23                                  pain, suffering, and emotional distress: $ ____________________
24
                                                           TOTAL              $ ____________________
25
                          :
26
27             Economic loss

28
     4
         CACI VF-1200. Strict Products Liability—Manufacturing Defect—Comparative Fault at Issue
                                                    4
                               PLAINTIFFS’ PROPOSED SPECIAL VERDICT FORM
                                        CASE NO. 3:18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 759-1 Filed 04/15/21 Page 6 of 10




 1                    Value of damaged/lost eggs:                  $ ____________________
 2
               Noneconomic loss
 3
                      Pain, suffering, and emotional distress:     $ ____________________
 4
 5                                                  TOTAL          $ ____________________

 6                         :
 7
               Economic loss
 8
                      Value of damaged/lost eggs:                  $ ____________________
 9
10             Noneconomic loss

11                    Pain, suffering, and emotional distress:     $ ____________________
12
                                                    TOTAL          $ ____________________
13
                       :
14
15             Economic loss

16                    Value of damaged/lost eggs:                  $ ____________________
17
                      Medical expenses after 3/4/18:               $ ____________________
18
               Noneconomic loss
19
20                    Pain, suffering, and emotional distress:     $ ____________________
21                                               TOTAL             $ ____________________
22
               Proceed to the next question.
23
24
           VI.        APPORTIONMENT OF FAULT5
25
26             14.    Was PFC negligent with respect to Tank 4?

27                                                  ____ Yes     ____ No
28
     5
         CACI VF-1200. Strict Products Liability—Manufacturing Defect—Comparative Fault at Issue
                                                    5
                               PLAINTIFFS’ PROPOSED SPECIAL VERDICT FORM
                                        CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 759-1 Filed 04/15/21 Page 7 of 10




 1            If your answer to question 14 is yes, then answer question 15. If you answered no, insert the
 2            number zero next to PFC’s name in question 16.
 3
 4            15.    Was PFC’s negligence a substantial factor in causing harm to the plaintiffs?
 5
                                                    ____ Yes     ____ No
 6
              If your answer to question 15 is yes, then answer question 16. If you answered no, insert the
 7
              number zero next to PFC staff’s name in question 16.
 8
 9
10            16.    What percentage of responsibility for the plaintiffs’ harm do you assign to:

11                                      Chart:              _______ %
12
                                        PFC:                _______ %
13
                                        TOTAL                  100 %
14
15            Only proceed to question 17 if you answered yes to question 10, above.
16
          VII.       PUNITIVE DAMAGES6 (PHASE ONE)
17
18            17.    Did Chart’s failure to recall or retrofit Tank 4’s controller constitute malice, oppression,
                     or fraud?
19
                                                    ____ Yes     ____ No
20
21
22            If you answered yes, then answer question 18. If you answered no, stop here, answer no further
23            questions, and have the presiding juror sign and date this form.
24
25
              18.    Was the conduct constituting malice, oppression, or fraud committed by one or more
26                   officers, directors, or managing agents of Chart acting on behalf of Chart?
27                                                  ____ Yes     ____ No
28
     6
         CACI VF-3902-04. Punitive Damages
                                                   6
                              PLAINTIFFS’ PROPOSED SPECIAL VERDICT FORM
                                       CASE NO. 3:18-CV-01586-JSC
            Case 3:18-cv-01586-JSC Document 759-1 Filed 04/15/21 Page 8 of 10




 1
 2
            Proceed to the next question.
 3
 4
            19.     Did an agent or employee of Chart engage in the conduct with malice, oppression, or
 5                  fraud?
 6
                                                   ____ Yes     ____ No
 7
            If you answered yes, then answer question 20. If you answered no, stop here, answer no further
 8
            questions, and have the presiding juror sign and date this form.
 9
10
11          20.     Did one or more officers, directors, or managing agents of Chart authorize this conduct?

12                                                 ____ Yes     ____ No

13          Proceed to the next question.
14
15
            21.     Did one or more officers, directors, or managing agents of Chart know of this conduct
16                  and adopt or approve it after it occurred?
17                                                 ____ Yes     ____ No
18
     Signed: ___________________________
19
                    Presiding Juror
20
     Dated: ____________________________
21
22
23   After this verdict form has been signed, notify the [clerk/bailiff/court attendant] that you are ready to
24   present your verdict in the courtroom.
25
26
27
28

                                                  7
                             PLAINTIFFS’ PROPOSED SPECIAL VERDICT FORM
                                      CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 759-1 Filed 04/15/21 Page 9 of 10




 1       VIII.       PUNITIVE DAMAGES7 (PHASE TWO)
 2   We answer the question submitted to us as follows:
 3
 4            1.     What amount of punitive damages, if any, do you award plaintiffs?
 5                                            :        $ ____________________
 6
                                              :        $ ____________________
 7
                                                      : $ ____________________
 8
 9                                                    : $ ____________________

10                                                :    $ ____________________
11
12
     Signed: ___________________________
13
                     Presiding Juror
14
     Dated: ____________________________
15
16
17   After this verdict form has been signed, notify the [clerk/bailiff/court attendant] that you are ready to
18   present your verdict in the courtroom.
19
20
21
22
23
24
25
26
27
28
     7
         CACI VF-3902. Punitive Damages
                                                  8
                             PLAINTIFFS’ PROPOSED SPECIAL VERDICT FORM
                                      CASE NO. 3:18-CV-01586-JSC
           Case 3:18-cv-01586-JSC Document 759-1 Filed 04/15/21 Page 10 of 10




                                                  By: /s/ Amy M. Zeman
 1   Dated: April 15, 2021
                                                  Eric H. Gibbs (State Bar No. 178658)
 2                                                Amy M. Zeman (State Bar No. 273100)
                                                  GIBBS LAW GROUP LLP
 3                                                505 14th Street, Suite 1110
                                                  Oakland, CA 94612
 4
                                                  Tel: (510) 350-9700
 5                                                Ehg@classlawgroup.com
                                                  amz@classlawgroup.com
 6
 7                                                Dena C. Sharp (State Bar No. 245869)
                                                  Adam E. Polk (State Bar No. 273000)
 8                                                Nina R. Gliozzo (State Bar No. 333569)
                                                  GIRARD SHARP LLP
 9                                                601 California Street, Suite 1400
10                                                San Francisco, California 94108
                                                  Tel: (415) 981-4800
11                                                Fax: (415) 981-4846
                                                  dsharp@girardsharp.com
12                                                apolk@girardsharp.com
13                                                ngliozzo@girardsharp.com

14
                                                  Adam B. Wolf (State Bar No. 215914)
15                                                Tracey B. Cowan (State Bar No. 250053)
16                                                PEIFFER WOLF CARR KANE
                                                  & CONWAY, APLC
17                                                4 Embarcadero Center, Suite 1400
                                                  San Francisco, CA 94111
18
                                                  Tel: (415) 766-3545
19                                                Fax: (415) 402-0058
                                                  awolf@peifferwolf.com
20                                                tcowan@peifferwolf.com
21
                                                  Plaintiffs’ Counsel
22
23
24
25
26
27
28

                                                  9
                             PLAINTIFFS’ PROPOSED SPECIAL VERDICT FORM
                                      CASE NO. 3:18-CV-01586-JSC
